Exhibit 10.4
 
August 27, 2013
 
ioWorld Media, Inc.
Suite 2005025
West Lemon St.
Tampa FL 33609
 
This letter agreement ("Agreement") confirms the understanding by and between
Mediabistro Inc. ("Sublessor") and ioWorld Media, Inc. ("Sublessee") regarding
the sublease of certain desk space on the 4th floor of 475 Park Avenue South New
York, New York (the "Premises").
 
The parties acknowledge and agree that:
 
1.         Sublessor hereby subleases to Sublessee, and. Sublessee hereby
initially subleases from Sublessor, on the terms and conditions of this
Agreement, one workstations in the Premises, initially located at either
workstation 88, 90 or 135 as mutually agreed as shown to you (the 'Subleased
Premises").
 
2.         The term of this Sublease shall commence on August 27, 2013, and,
unless earlier terminated as a result of the termination of the Master Lease,
shall run month to month thereafter until terminated upon at least thirty (30)
days notice by either party to the other (the "Term"), Upon expiration of the
Term, Sublessee shall immediately vacate the Subleased Premises removing all
personal property and leaving the Subleased Premises in a broom clean condition,
reasonable wear and tear excepted. Sublessor shall dispose of any property left
by Sublessee at Sublessee's sole cost and expense.
 
3.         Sublessee shall pay Sublessor as rent the amount of five hundred
dollars ($500.00) per workstation per month ("Rent") payable, in advance, on the
first day of each month. Sublessee shall provide sixty five dollars ($65) for
August rent plus five hundred dollars ($500) for September rent plus a five
hundred dollar ($500) security deposit for a total of one thousand sixty five
dollars ($1,065) prior to occupancy. In the event that Sublessee fails to vacate
the Premises following the end of the Term, Sublessee shall pay Rent at the rate
of $2,000 per workstation per month and shall also be responsible for
Sublessor's costs related to collections and having Sublessee removed from the
Premises including, without limitation, reasonable attorneys' fees and court
costs.
 
4.         Sublessee may only use the Subleased Premises for office space,
including all uses incident thereto (the "Intended Uses") and for no other
purpose. One one person may occupy a workstation at one time. Sublessee is
familiar with the condition of the Subleased Premises and accepts them "AS-1S,
WHERE-IS, IN ITS CURRENT CONDITION, WITH ALL FAULTS." Sublessee shall not assign
or sublet any portion of the Subleased Premises nor shall Sublessee make
alterations or improvements to the Subleased Premises. Sublessee shall abide my
Sublessor's rules and regulations as may be in effect from time to time.
Sublessee shall provide copies of a driver's license or other personal
identification, acceptable to Sublessor, for all occupants of the Subleased
Premises, prior to occupancy and as otherwise requested by Sublessor.
 
5.         Sublessee acknowledges that it is solely responsible for any and all
damages or loss to any of its property which is in the Subleased Premises. In
addition, Sublessee shall be responsible for all damage to any of Sublessor's
property or the Subleased Premises that results from Sublessee's use of the
Subleased Premises.
 
 
 

--------------------------------------------------------------------------------

 
 
6.         Sublessor shall provide Sublessee high-speed internet access, a
direct dial telephone number (for local calls only) with voicemail, black and
white printer use, copier/scanner and fax use (inbound and outbound local fax
calls only), voicemail, kitchen privileges and use of conference rooms (on an as
available basis) for each rented workstation. Sublessor shall be entitled to
receive one security cad for each rented workstation, at its own expense
(approximately $28), to access the Premises. Sublessor shall charge, and
Sublessee shall pay, for any long distance calls made from the Premises.
 
7.         If Sublessee shall fail to perform or comply with any term of this
Sublease, including the payment of Rent, Sublessor may immediately terminate
this Lease and take immediate possession of the Premises, in addition to any
other remedies allowed by law.
 
8.         Sublessor reserves, and at any and all reasonable times shall have,
the right to enter upon the Subleased Premises for any reason awl to relocate
the Subleased Premises within the Premises.
 
9.         Sublessee shall indemnify, defend and hold Sublessor harmless from
all claims, demands, causes of action, judgments, awards, penalties, fines,
assessments, impositions, damages, costs, losses, liabilities, and expenses
which may be suffered or incurred arising from (a) its gross negligence or
willful misconduct and that of its licensees, employees, officers, directors,
managers, agents, shareholders, partners or other owners, invitees or
contractors in or about the Subleased Premises; or (b) any breach or default in
the performance of any non-material obligation to be performed by Sublessor
under the terms of this Sublease.
 
10.       This Agreement is a complete expression of the parties' mutual
agreement and supersedes any and all prior and contemporaneous agreements and
understanding relating to it. This Agreement may not be modified and none of its
terms may be waived, except in writing signed by both, parties. The failure of
either party to enforce, or delay of either in enforcing any of their respective
rights shall not be deemed a continuing waiver or a modification of this
Agreement. This Agreement shall be interpreted in accordance with the laws of
the State of New York applicable to agreements made and wholly to be performed
therein. The parties hereto consent to the exclusive jurisdiction of the Courts
of the state of New York.
 
If the above Agreement sets forth our understanding please countersign in the
space provided below and return a copy to me.



 
Sincerely,
     
/s/ Mitchell S. Eisenberg
 
Mitchell S. Eisenberg
 
EVP and General Counsel

 
Agreed To:  
 
ioWorld Media Inc.  
       
By:
/s/ Julia Miller
 
Printed Name: Julia Miller
 
Date  8-27-2013
 

 
 
 

--------------------------------------------------------------------------------